DETAILED ACTION
Status of Claims
Claims 1-14 and 21-26 are currently pending and have been examined in this application. Original Claims 1-20 were previously restricted. Claims 1-14 were elected without traverse, Claims 15-20 were non-elected and canceled, and Claims 21-26 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 8, and 21, independent Claims 1, 8, and 21 recite “obtaining… a plurality of machine learning models; designing… based upon the input from the designer, a navigation controller to link the plurality of machine learning models to the plurality of nodes in the machine learning-enabled event tree,” yet Applicant’s specification fails to disclose the algorithms of the machine learning models and how the models are linked to the nodes in the event tree. Paragraph [0037] of Applicant’s specification states “The machine learning algorithms may be any existing algorithms, any proprietary algorithms, or any future machine learning algorithms.” According to MPEP 2161.01(i), “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail that one of ordinary skill in the art can reasonably that the inventor invented the claimed subject matter.” In the instant application, Applicant has failed to disclose the algorithms of the machine learning models and how the models are linked to the nodes in the event tree in the specification; there is no description of the necessary steps or any flowcharts in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
As the MPEP states, “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a)… for lack of written description must be made.” See MPEP 2161.01(i). By stating in the specification that the machine learning algorithms that are obtained and then linked to the nodes in the event tree can be any existing, any proprietary, or any future machine learning algorithms, it is unknown what, if any, algorithms were actually possessed at the time of filing that were obtained and linked, and how those machine learning algorithms performed those steps. Thus, because Applicant’s specification does not provide a disclosure of the algorithm in sufficient detail that programs the computer to perform the selected function, Claims 1, 8, and 21 are rejected under 35 U.S.C. 112(a). Because Claims 2-7, 9-14, and 22-26 depend upon Claims 1, 8, and 21, these claims are also rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 8 and system Claim 21.
Step 1: Claims 1-7 are directed to a process, Claims 8-14 are directed to an article of manufacture, and Claims 21-26 are directed to a machine. As such, each claim is directed to a statutory category of invention.
For further clarification regarding Claim 8, the claim recites a computer-readable medium without stating that it is a non-transitory medium. However, Paragraph [0064] of Applicant’s specification states “In the claims, the phrase “computer storage medium,” “computer-readable storage medium,” and variations thereof does not include waves or signals per se and/or communication media.” When this term is interpreted in light of the special definition disclosed by the specification, which excludes signals per se, it is concluded that Claim 8 is directed to an article of manufacture.
Step 2A Prong 1: Independent Claim 1 recites (abstract ideas are emphasized in bold; additional elements are considered to be parsed from the remaining abstract idea): “A method comprising: receiving, by a designer system comprising a processor, a customer problem to be modeled; creating, by the designer system, based upon input from a designer, a plurality of levels and a plurality of nodes for a machine learning-enabled event tree to be used to resolve the customer problem; creating, by the designer system, based upon the input from the designer, a plurality of Boolean logic gates between the plurality of levels of the machine learning-enabled event tree; obtaining, by the designer system, a plurality of machine learning models; designing, by the designer system, based upon the input from the designer, a navigation controller to link the plurality of machine learning models to the plurality of nodes in the machine learning-enabled event tree; and saving, by the designer system, the machine learning-enabled event tree for the customer problem.”
The limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind, or via pen and paper (i.e., receiving information, creating an event tree, and linking and saving data), of the abstract idea of using an event tree to resolve customer problems. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
Alternatively, the limitations, as drafted, are a process that, under its broadest reasonable interpretation, relates to commercial interactions, and managing interactions between people including following instructions (i.e., receiving and resolving a customer problem) of the abstract idea of using an event tree to resolve customer problems. If a claim limitation, under its broadest reasonable interpretation, relates to commercial interactions, and managing interactions between people including following instructions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: These judicial exceptions are not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). In particular, the claim recites the additional elements of a designer system comprising a processor, a plurality of machine learning models, and a navigation controller (in addition to the non-transitory CRM of Claim 8 and the memory of Claim 21). The computer hardware is recited at a high level of generality (i.e., generic computer(s) receiving, linking, and saving data), and the machine learning models are recited at a high level of generality (i.e., [0037] machine learning algorithms may be any existing algorithms, any proprietary algorithms, or any future machine learning algorithms), such that they amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exceptions. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea without a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exceptions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware (a designer system comprising a processor, a plurality of machine learning models, and a navigation controller (in addition to the non-transitory CRM of Claim 8 and the memory of Claim 21)) amounts to no more than mere instructions to implement an abstract idea in a conventional manner. Further, the additional elements of using computer hardware, as noted above, per MPEP 2106.05(d)(ii), are elements that describe well-understood, routine, conventional activities, for example, receiving or transmitting data over a network, and storing and retrieving information in memory. Mere instructions to implement an abstract idea on or with the use of generic computer components cannot provide an inventive concept. The claim is not patent-eligible.
Dependent claims 2-7, 9-14, and 22-26 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (including Claims 3 and 4 – a customer device and a network, respectively] – generic computer components used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7-8, 12, 14, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Abrashkevich et al. (US-7653610) in view of Ray et al. (US-20200036698), and further in view of Hammet et al. (US-8813025).
Claim 1
Abrashkevich teaches the following limitations:
A method comprising: receiving, by a designer system comprising a processor, a customer problem to be modeled (Col. 2 Lines 43-44 data processing system (DPS) 102 for facilitation of problem resolution; Col. 4 Lines 21-24 Service analysts associated with a customer call center may use a taxonomic structure (TS) for facilitating troubleshooting and resolution of a wide variety of customer problems);

creating, by the designer system, based upon input from a designer, a plurality of levels and a plurality of nodes for a (Col. 11 Lines 22-35 The GUI 111 may display a decision tree having branches, leafs, nodes, parent, grandparent, child (i.e., sibling), grandchild and sibling hierarchy. Each branch may consist of nodes for the decision points and troubleshooting steps or symptom identification or potential solutions. A final node in a string of nodes indicates a confirmed potential solution (a solution which worked in the past for another customer problem) ... The GUI 111 permits a way for analysts to construct branches that represent selected PMRs, with each node as a step in the investigation, uploading solutions to the MTS; Col. 3 Lines 61-62 The author status may permit a service analyst to add new nodes, delete and edit their own nodes);

saving, by the designer system, the (Col. 9 Lines 60-63 the analyst may instruct the PIASIS 100 to insert a new solution node 706 and then relate that new node to the problem/symptom node 610C via a new relationship line; Col. 10 Lines 22-24 Once the service analyst is satisfied that this indeed was the proper branch and node path, the service analyst may ask the PIASIS 100 to upload this information to the MTS).

However, Abrashkevich does not explicitly teach the following limitations:
a machine learning-enabled event tree

creating, by the designer system, based upon the input from the designer, a plurality of Boolean logic gates between the plurality of levels of the machine learning-enabled event tree;

obtaining, by the designer system, a plurality of machine learning models;

designing, by the designer system, based upon the input from the designer, a navigation controller to link the plurality of machine learning models to the plurality of nodes in the machine learning-enabled event tree; and

Ray, in the same field of endeavor, teaches the following limitations:
a machine learning-enabled event tree ([0056] the decision tree 610 may be formulated, grown, pruned, edited, and so forth, using machine learning or artificial intelligence)

obtaining, by the designer system, a plurality of machine learning models ([0056] the decision tree 610 may be formulated, grown, pruned, edited, and so forth, using machine learning or artificial intelligence);

designing, by the designer system, based upon the input from the designer, a navigation controller to link the plurality of machine learning models to the plurality of nodes in the machine learning-enabled event tree ([0056] The decision tree 610 may be constructed manually by a trained technologist 610. Alternatively or in addition, the decision tree 610 may be formulated, grown, pruned, edited, and so forth, using machine learning or artificial intelligence); and

This known technique is applicable to the system of Abrashkevich as they both share characteristics and capabilities, namely, they are directed to customer problem resolution using an event tree. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that applying the known technique of Ray would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ray to the teachings of Abrashkevich would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, adding machine learning features to Abrashkevich would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow an event tree to be automatically edited and updated as new information is received, as opposed to relying on a human (e.g., a customer service agent) remembering to manually update it, thereby saving time and effort, and minimizing human error.

However, Abrashkevich, in combination with Ray, does not explicitly teach the following limitations:
creating, by the designer system, based upon the input from the designer, a plurality of Boolean logic gates between the plurality of levels of the 

Hammet, in the same field of endeavor, teaches the following limitations:
creating, by the designer system, based upon the input from the designer, a plurality of Boolean logic gates between the plurality of levels of the (Col. 6 Lines 5-8 fault trees are constructed using known logic gates such as AND-gates and OR-gates to combine the Boolean or probability values of the various Base and Intermediate Events);

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer problem resolution system of Abrashkevich and the machine-learning enabled event tree of Ray with the limitations taught by Hammet. One of ordinary skill in the art would have been motivated to make this modification for the benefit of properly analyzing failure processes (Hammet – Col. 2 Lines 1-10).

Claim 5
Abrashkevich further teaches the following limitations:
wherein the plurality of nodes comprises a top event node indicative of the customer problem and an intermediate event node indicative of a symptom of the customer problem (Col. 4 Lines 66-67 The DPS 102 includes a configuration module (CM) 180 for configuring a symptom pathway (SP) 184, the configured symptom pathway 184 leading to a solution; Col. 5 Lines 54-60 The service analyst uses or refers to the collection of nodes when the service analyst is assigned the task of dealing with the problem identified by the customer. The service analyst is expected to start his problem solving by beginning at the root node 200. The root node status indicator 201 may be displayed so as to identify to the service analyst that this where he must begin his trouble shooting task; Col. 5 Line 61-Col. 6 Line 3 Surrounding the root node 200 are first level nodes... Each of these first level nodes 202, 204, 206, 208 indicates a particular problem category that the service analyst may attempt to match up with the sort of problem the customer may be experiencing with the malfunctioning product; Col. 6 Line 65-Col. 7 Line 3 This portion shows other nodes 302, 304, 306 that are related to the first level node_B 204. A second level node_A 302, second level node_B 304 and second level node_C 306 identify other problems that may be related to the problem associated with the first level node; Col. 9 Lines 12-13 the problem nodes may indicate symptoms of the problem); and

However, Abrashkevich, in combination with Ray, does not explicitly teach the following limitations:
wherein the top event node and the intermediate event node are connected via a Boolean logic gate of the plurality of Boolean logic gates.

Hammet, in the same field of endeavor, teaches the following limitations:
wherein the plurality of nodes comprises a top event node indicative of the (Col. 1 Lines 28-33 a lower level failure state is a Root Cause (RC). An Intermediate point of failure resulting from one or more Root Causes is a Minor Effect (ME). An end-state failure mode resulting from one or more Root Causes and/or Minor Effects is a Top Event. A Top Event may also be referred to as a Primary Effect); and

wherein the top event node and the intermediate event node are connected via a Boolean logic gate of the plurality of Boolean logic gates (Col. 2 Lines 8-10 In an FTA, an undesired effect may be taken as the "Top Event" of a tree of logic. Then, each situation that could cause that effect is added to the tree as a series of logic expressions; Col. 6 Lines 5-8 fault trees are constructed using known logic gates such as AND-gates and OR-gates to combine the Boolean or probability values of the various Base and Intermediate Events).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer problem resolution system of Abrashkevich and the machine-learning enabled event tree of Ray with the limitations taught by Hammet. One of ordinary skill in the art would have been motivated to make this modification for the benefit of properly analyzing failure processes (Hammet – Col. 2 Lines 1-10).

Claim 7
Abrashkevich further teaches the following limitations:
wherein the navigation controller defines a plurality of navigation options (Col. 4 Line 66-Col. 5 Line 1 The DPS 102 includes a configuration module (CM) 180 for configuring a symptom pathway (SP) 184, the configured symptom pathway 184 leading to a solution) to be used by a customer service agent to traverse the (Col. 4 Lines 21-23 Service analysts associated with a customer call center may use a taxonomic structure (TS) for facilitating troubleshooting and resolution; Col. 4 Lines 30-34 The TS may be displayed to a service analyst in an intuitive-to-use Graphical User Interface (GUI). The displayed TS may facilitate the exploration of potential solutions to a current customer problem and the evaluation of symptoms and documentation associated with the symptoms).

However, Abrashkevich does not explicitly teach the following limitations:
machine learning-enabled event tree.

Ray, in the same field of endeavor, teaches the following limitations:
machine learning-enabled event tree ([0056] the decision tree 610 may be formulated, grown, pruned, edited, and so forth, using machine learning or artificial intelligence).

This known technique is applicable to the system of Abrashkevich as they both share characteristics and capabilities, namely, they are directed to customer problem resolution using an event tree. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that applying the known technique of Ray would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ray to the teachings of Abrashkevich would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, adding machine learning features to Abrashkevich would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow an event tree to be automatically edited and updated as new information is received, as opposed to relying on a human (e.g., a customer service agent) remembering to manually update it, thereby saving time and effort, and minimizing human error.

Claim 8
Abrashkevich teaches the following limitations:
A computer-readable storage medium comprising computer-executable instructions that, when executed by a processor, cause the processor to perform operations comprising (Col. 1 Lines 65-67 a program usable medium embodying one or more instructions executable by the data processing system):

Claim 8 is directed to a system that is associated with the method of Claim 1. Claim 8 is similar in scope to Claim 1, and therefore, the remainder of the claim is rejected under the same rationale.

Claims 12 and 14
Claims 12 and 14 are directed to a system that is associated with the method of Claims 5 and 7. Claims 12 and 14 are similar in scope to Claims 5 and 7, and are therefore rejected under the same rationale.

Claim 21
Abrashkevich teaches the following limitations:
A designer system comprising: a processor; and a memory comprising instructions that, when executed by the processor, cause the processor to perform operations comprising (Col. 1 Lines 65-67 a program usable medium embodying one or more instructions executable by the data processing system):

Claim 21 is directed to a system that is associated with the method of Claim 1. Claim 21 is similar in scope to Claim 1, and therefore, the remainder of the claim is rejected under the same rationale.

Claim 25
Claim 25 is directed to a system that is associated with the method of Claim 5. Claim 25 is similar in scope to Claim 5, and is therefore rejected under the same rationale.

Claims 2-4, 6, 9-11, 13, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Abrashkevich et al. (US-7653610) in view of Ray et al. (US-20200036698), and further in view of Hammet et al. (US-8813025) and Prakash et al. (US-20200204680).
Claim 2
Abrashkevich, in combination with Ray and Hammet, does not explicitly teach the following limitations:
wherein the customer problem is associated with a service provided by a service provider to a customer.

Prakash, in the same field of endeavor, teaches the following limitations:
wherein the customer problem is associated with a service provided by a service provider to a customer ([0043] the decision engine of the customer care support framework receives a trouble ticket comprising ticket data generated from a customer support terminal or a subscriber utilizing a customer support application from a user equipment. The ticket data can comprise information related to the subscriber and/or problems experienced by the subscriber. The problems can comprise network issues, device issues, billing issues, technical issues, account issues, operational issues, and/or so forth).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer problem resolution system of Abrashkevich, the machine-learning enabled event tree of Ray, and the Boolean logic gates of Hammet with the limitations taught by Prakash. One of ordinary skill in the art would have been motivated to make this modification for the benefit of addressing frequently raised issues to reduce overall operation costs and improve customer experience and satisfaction (Prakash – [0002]).

Claim 3
Abrashkevich, in combination with Ray and Hammet, does not explicitly teach the following limitations:
wherein the customer problem is associated with a customer device associated with a customer.

Prakash, in the same field of endeavor, teaches the following limitations:
wherein the customer problem is associated with a customer device associated with a customer ([0043] The problems can comprise... device issues).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer problem resolution system of Abrashkevich, the machine-learning enabled event tree of Ray, and the Boolean logic gates of Hammet with the limitations taught by Prakash. One of ordinary skill in the art would have been motivated to make this modification for the benefit of addressing frequently raised issues to reduce overall operation costs and improve customer experience and satisfaction (Prakash – [0002]).

Claim 4
Abrashkevich, in combination with Ray and Hammet, does not explicitly teach the following limitations:
wherein the customer problem is associated with a network utilized by a customer.

Prakash, in the same field of endeavor, teaches the following limitations:
wherein the customer problem is associated with a network utilized by a customer ([0043] The problems can comprise network issues).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer problem resolution system of Abrashkevich, the machine-learning enabled event tree of Ray, and the Boolean logic gates of Hammet with the limitations taught by Prakash. One of ordinary skill in the art would have been motivated to make this modification for the benefit of addressing frequently raised issues to reduce overall operation costs and improve customer experience and satisfaction (Prakash – [0002]).

Claim 6
Abrashkevich further teaches that the nodes further comprise a solution to the customer problem (Col. 7 Lines 16-19 A third level node_A 402 and third level node_B 404 both represent solution nodes, and they represent solutions that may be used to resolve the problem indicated in node 306). However, Abrashkevich, in combination with Ray and Hammet, does not explicitly teach the nodes comprising a root cause of the customer problem.

Prakash, in the same field of endeavor, teaches the following limitations:
wherein the plurality of nodes further comprises a root cause of the customer problem ([0025] the decision support tool can utilize a decision tree that comprises a predetermined set of questions. For example, each question can provide two options, “yes” or “no,” and each option can have sub-branches with the same “yes” or “no,” and so on until the process reaches its logical end, i.e., a root cause of a network issue).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer problem resolution system of Abrashkevich, the machine-learning enabled event tree of Ray, and the Boolean logic gates of Hammet with the limitations taught by Prakash. One of ordinary skill in the art would have been motivated to make this modification for the benefit of an improved framework that can help eliminate the complexity of customer service management and lower time to resolution of trouble tickets (Prakash – [0002]).

Claims 9-11, 13, 22-24, and 26
Claims 9-11, 13, 22-24, and 26 are directed to systems that are associated with the method of Claims 2-4 and 6. Claims 9-11, 13, 22-24, and 26 are similar in scope to Claims 2-4 and 6, and are therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art, is listed on the enclosed PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARMA EL-CHANTI whose telephone number is (571)272-3404. The examiner can normally be reached M-F 10am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARMA A EL-CHANTI/Examiner, Art Unit 3627                                                                                                                                                                                                        

/JAN P MINCARELLI/Primary Examiner, Art Unit 3627